CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?111793789590874-...
                      Case 2:20-cr-00023-SCJ-JCF Document 135 Filed 05/13/21 Page 1 of 1




                                                   2:20-cr-00023-SCJ-JCF
                                                   USA v. Smallwood et al
                                                  Honorable Steve C. Jones

                                         Minute Sheet for proceedings held on 05/13/2021.


              TIME COURT COMMENCED: 11:40 A.M.
              TIME COURT CONCLUDED: 12:15 P.M.                    COURT REPORTER: David Ritchie
              TIME IN COURT: 00:40                                DEPUTY CLERK: Pamela Wright
              OFFICE LOCATION: Gainesville

         DEFENDANT(S):              [2]Delveccho Waller, Jr. Present at proceedings
         ATTORNEY(S)                Arturo Corso representing Delveccho Waller
         PRESENT:                   Gregory Radics representing USA
         PROCEEDING
                                    Change of Plea;
         CATEGORY:
         MINUTE TEXT:               Change of plea hearing held via Zoom; defendant waived in-court
                                    appearance. Defendant entered a negotiated plea of guilty to Count 1 as
                                    charged in the Indictment, with remaining Count 2 to be dismissed upon
                                    sentencing.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                              5/13/2021, 2:00 PM
